DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “provision area scope of the LADN” and “LADN service provision area scope”, the examiner was unable to find the scope of the above-mentioned limitation in the specification; thereby, it is not possible to assess the scope of the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims 1 and 14 disclose “a method of updating local access data network (LADN) information by an access and mobility management function (AMF)”, which appear that the method is performed by the AMF, later the claim recites: “wherein the AMF is determined based on the updated LADN service area”; it is unclear what is been determined here since the AMF cannot determine itself. For examination purposes, the limitation will be interpreted as determine AMF related information. Dependent claims share the deficiency by virtue of dependency.
Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “wherein as the AMF, an AMF located in the updated LADN service area is selected”; neither parent claim 1 nor 2 recite “wherein as the AMF” and changes from “the AMF” to “an AMF” creating an uncertainty if there is more than a single AMF. For examination purposes, the limitation will be interpreted as determine AMF related information. Dependent claims share the deficiency by virtue of dependency.
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “provision area scope of the LADN” and “LADN service provision area scope”, the examiner was unable to find the scope of the above-mentioned limitation in the specification; thereby, it is unclear the scope of the limitation and unable to determine if they both refer to the same thing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu 20200252856.

As to claim 1, Zhu discloses a method of updating local access data network (LADN) information by an access and mobility management function (AMF) in a wireless communication system (see abstract), the method comprising: based on an update occurring in the LADN information for a LADN service configured for a user equipment (UE), receiving the updated LADN information [see fig. 2, steps 201-202] (see par. 0055-0061); and transmitting the updated LADN information to the UE, wherein the updated LADN information including information on an updated LADN service area and information on an updated LADN data network name (DNN) [see fig. 2, step 204] (see par. 0058, 0070), wherein the AMF [information] is determined based on the updated LADN service area [see fig. 1-5, step 204, 504] (see par. 0066-0069).
As to claim 2, Zhu discloses the method of claim 1, wherein the updated LADN information is transmitted to the UE through a registration procedure or a UE configuration update procedure (see par. 0057, 0069, 0081, 0084).  
As to claim 3, Zhu discloses the method of claim 2, wherein as the AMF, an AMF located in the updated LADN service area is selected (see par. 0057-0058, 0066-0070, 0081, 0084).
As to claim 4, Zhu discloses the method of claim 3, wherein the AMF is selected by a policy control function (PCF), wherein the updated LADN information is received from the PCF (see par. 0049, 0055-0056, 0090-0099).
As to claim 5, Zhu discloses the method of claim 4, wherein the PCF is a network node that receives, from a network exposure function (NEF) and/or a data network (DN)/application function (AF), information on a provision area scope of the LADN service and/or information on a provision time of the LADN service (see par. 0009, 0059, 0133).
As to claim 13, Zhu discloses the method of claim 1, wherein transmitting the updated LADN information to the UE is performed based on a determination that the received updated LADN information is compared with and different from LADN information that has been already stored for the UE (see par. 0089).
Regarding claim 14 is the respective access and mobility management function (AMF) of method claim 1. Therefore, claim 14 is rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of 3GPP TS 23.501.

As to claims 6-8, Zhu discloses the method of claim 5, wherein the AMF [information] is selected considering the LADN service area and/or a serving AMF of the UE, in addition to the updated LADN service area information (see par. 0057-0058, 0066-0070, 0081, 0084). As mentioned in the 112 rejection it is unclear the scope of LADN service provision area scope; thereby, it is going to be equated to LADN service area. And appear that a second AMF is being claimed, which if it is the case Zhu fails to disclose. In an analogous art, 3GPP TS 23.501 discloses a serving AMF of the UE, in addition to the updated LADN service area information, an AMF located in the updated LADN service area and the LADN service provision area scope is selected, wherein based on a serving AMF of the UE being additionally considered, as the AMF, the serving AMF and at least one AMF logically related to the serving AMF are selected (see sec. 6.3.5) . Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of selecting an AMF for relocation or because the initially selected AMF was not an appropriate AMF to serve the UE (e.g. due to change of Allowed NSSAI). Other CP NF(s), e.g. SMF, supports the AMF selection functionality to select an AMF from the AMF set when the original AMF serving a UE is unavailable as described by the reference.

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view Faccin 20180279397.

As to claims 9-12, Zhu discloses the method of claim 3, wherein the UE establishes a session based on the updated LADN information, and is provided with the LADN service via the established PDU session (see par. 0048). Zhu fails to specify packet data unit (PDU) session. In an analogous art, Faccin discloses a packet data unit (PDU) session (see par. 0009), receiving, from a session management function (SMF), information informing a release or a deactivation of the established PDU session to transmit the information to the UE (see par. 0010-0012, 0135, 0138-0139), wherein the information informing the release or the deactivation of the established PDU session is transmitted to the UE via a non-access stratum (NAS) message or a radio resource control (RRC) message (see par. 0088, 0091-0092); wherein the information informing the release or the deactivation of the established PDU session includes cause information for the release or the deactivation of the established PDU session (see par. 0093). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of efficiently managing the wireless resources; thereby, maximizing the wireless network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647